Mr. Chief Justice Clarity delivered the opinion of,the court: This is a claim based on Case No. 987 and for the reasons announced in the latter case, this case is dismissed. On April 25, 1929, upon petition for rehearing the follow-' ing additional opinion was filed: This cause of action coming on to be heard in the above entitled claim and the court now being further advised in the premises finds no reason to change the previous opinion of this court in which said claims were denied. Therefore the petition for rehearing and the proceedings thereon is hereby dismissed and the said claims are hereby disallowed.